REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art is found to teach the claimed invention.
Bianchi (US 10,441,481) discloses an absorbent article having an absorbent core that comprises elongated absorbent units (e.g., 754, Fig. 1), wherein the absorbent units comprises SAT that may be adhered to top and bottom core wrap layers (16, 16’).  The absorbent core comprises front and rear lateral joined regions and an intermediate lateral joined region (between 754 and 752), as well as longitudinal joined regions on the left and right sides (since the core wrap layers completely surround the absorbent units on all sides).  Bianchi does not teach that the absorbent core is joined to a constituent member of the article in all the joined regions and that each unit portions includes a section where neither the upper side nor the lower side is joined to the constituent member.
Umebayshi (US 2015/0173980) discloses an absorbent article having an absorbent core that comprises many absorbent units (see Figs. 3A & 3B).  Umebayshi is also silent to which zones of the absorbent core would be joined to a constituent member of the article and which portions are not joined to a constituent member.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        26 September 2021